DETAILED ACTION
This office action is in response to application 17/059,873 filed on 11/30/2020.
Claims 1-20 have been examined.
The IDS sent 02/04/2021 and 02/03/2022 have been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-20 are rejected under U.S.C. 102 (a)(1) as being anticipated by Yekhanin (Yekhanin et al., US 2014/0380126 A1).

Regarding claim 1, Yekhanin teaches A system for erasure coding (Yekhanin [0004] discloses a system for erasure coding) with overlapped local reconstruction codes, (Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.) the system comprising: 5an encoding component configured to: divide a data chunk into data fragments, the data fragments corresponding to zones; (Yekhanin [0046]) compute a plurality of parity fragments, wherein a parity fragment is computed using a subset of the data fragments; (Yekhanin [0046] discloses a data chunk is divided into sub-fragments evenly between two zones, and each zone contains local parities for the sub-fragments within the zone.   Thus the local parities are based on half of the data fragments in the chunk, and example of a subset of the data fragments.) and 10assign the plurality of parity fragments to the zones comprising the data fragments, (Yekhanin [0046] discloses the fragments are assigned to two zones) wherein the data fragments and the plurality of parity fragments define overlapped local reconstruction codes having a plurality of local groups, (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments.) wherein an unavailable data fragment is recoverable from at least two local groups from the plurality of local groups; (Yekhanin [0136] and Fig. 8 element 820 “Compute a plurality of reconstruction parities comprising at least one cross-zone parity”.  See also Yekhanin [0004] and [0136] that discloses cross-zone parity provides cross-zone reconstruction.) 15a reconstruction component configured to: access at least one parity fragment of the overlapped local construction codes; and recover at least one unavailable data fragment based on the at least one parity fragment from a first local group or a second local group from 20the at least two local groups.  (Yekhanin [0004] and [0136] discloses ‘the cross-zone parity provides cross-zone reconstruction of a portion of the data chunk’, thus Yekhanin has a reconstruction component that accesses a parity segment that computes a parity of a plurality of zones, thus is at least one parity fragment of the overlapped local construction codes and recovers lost data chucks from the cross-zone parity. )

Regarding claim 2, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein the subset of the data fragments used to compute the parity fragment is from at least two different zones.  (Yekhanin [0004] and [0136] discloses ‘the cross-zone parity provides cross-zone reconstruction of a portion of the data chunk’, where cross-zone reconstruction uses subsets of data fragments from at least two different zones.)

Regarding claim 3, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the plurality of parity fragments are assigned using a horizontal placement operation, wherein the horizontal placement operation places the subset of the plurality of parity fragments in a horizontal placement zone, (Yekhanin [0071] discloses a zone computing in a horizontal direction (i.e. using a horizontal placement operation) that includes a plurality of parities (parity fragments) in the zone computed in the horizontal direction)
wherein the horizontal placement zone is selected from one of at least two zones having source 5data fragments used in computing the subset of the plurality of parity fragments. (Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the horizontal direction an inter-zone parity from the one or more zone data-fragments in each of the plurality of zones’, thus disclosing horizontal placement selected from at least two zones with source fragments used to compute the subset of parity fragments in the horizonal placement zone.)

Regarding claim 4, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the plurality of parity fragments are assigned using an interlaced placement operation, wherein the interlaced placement operation places the subset of the plurality of parity fragments in an interlaced placement zone, wherein the interlaced placement zone is different from zones having source 10data fragments used in computing the subset of the plurality of parity fragments. (Examiner notes that consistent with paragraph [0029] of the instant application, as claimed, an interlaced placement zone used to recover unavailable data may be a zone that includes placing parity fragments in zones different from one of its source data fragments.   Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the horizontal direction an inter-zone parity from the one or more zone data-fragments in each of the plurality of zones’,  thus discloses a zone (for example zone 2) with parity computed from data segments from another zone (for example zone 1) different from the zone (zone 2). ).

Regarding claim 5, Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a subset of the data fragments used to compute a subset of the plurality of parity fragments define a local group comprising the subset of data fragments and the subset of the plurality of parity fragments. (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments.)

Regarding claim 6,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein a local group comprises n parity fragments, 15(Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments.)
wherein the local group tolerates n unavailable data fragments or parity fragments. (Examiner interprets the term tolerate to fail to prevent or to allow something.   Yekhanin [0048] discloses that even when an entire zone fails the system continues to performs and cross-zone redundancy may be invoked for data recovery, thus the system of Yekhanin tolerates a complete zone failure.) 

Regarding claim 7,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein an unavailable zone corresponding to an unavailable local group is recoverable from remaining available zones, wherein the unavailable local group fragments are recoverable from available local groups from the available zones.  (Yekhanin [0008] discloses cross-zone redundancy used for data recovery when a complete zone recovers.  See also Yekhanin Fig. 14B and supporting paras [0126]-[0129]  that shows a two zone system containing data segments (1410 and 1420) where the failure of any of the two segments can be recovered using the other data segment and the zone 1430 data which consists of exclusive or computations of the two data segments expressed as X1,1+Y1,1 where the plus sign in the diagram represents an exclusive or (XOR) operation. )



Regarding claim 59, Yekhanin teaches A computer-implemented method (Yekhanin [Abstract] teaches the solution is directed to methods and system. Yekhanin [0068] teaches the methods are for one or more computing devices executing the methods) for erasure coding with overlapped local reconstruction codes, (Yekhanin [0004] discloses a system for erasure coding.  Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.)
The remainder of claim 9 recites limitations described in claim 1 and thus are rejected based on the claim rejections and rationale of claim 1 above.


Regarding claim 10, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 10 recites limitations described in claim 2 and thus are rejected based on the claim rejections and rationale of claim 2 above.

Regarding claim 11, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 11 recites limitations described in claim 3 and thus are rejected based on the claim rejections and rationale of claim 3 above.

Regarding claim 12, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 12 recites limitations described in claim 4 and thus are rejected based on the claim rejections and rationale of claim 4 above.

Regarding claim 13, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 13 recites limitations described in claim 5 and thus are rejected based on the claim rejections and rationale of claim 5 above.


Regarding claim 14, Yekhanin teaches all of the limitations of claim 9 above.  
The remainder of claim 14 recites limitations described in claim 7 and thus are rejected based on the claim rejections and rationale of claim 7 above.


Regarding claim 15, Yekhanin teaches One or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method (Yekhanin [00168] discloses computer-readable media with instructions that causes one or more computing devices (i.e. processors) to perform the method) for providing erasure coding (Yekhanin [0004] discloses a system for erasure coding) with overlapped local 15reconstruction codes, (Consistent with Fig. 6 and para [0016] of the instant application, Examiner interprets overlapped local reconstruction codes to be data segments and parity codes assigned to zones that assist in reconstructing data.  Yekhanin [0046] discloses zones and within each zone data is divided into sub-fragments evenly between the zones and within each zone, sub-fragments are protected by parities.) the method comprising: accessing at least one parity fragment (Yekhanin [0046] discloses a data chunk is divided into sub-fragments evenly between two zones, and each zone contains local parities for the sub-fragments within the zone.   Thus the local parities are based on half of the data fragments in the chunk, and example of a subset of the data fragments.) of overlapped local reconstruction codes having a plurality of local groups, (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments.) wherein unavailable data fragments are recoverable from at least two local groups from the plurality of local groups; (Yekhanin [0136] and Fig. 8 element 820 “Compute a plurality of reconstruction parities comprising at least one cross-zone parity”.  See also Yekhanin [0004] and [0136] that discloses cross-zone parity provides cross-zone reconstruction.) and recovering at least one unavailable data fragment based on the at least one 20parity fragment from a first local group or a second local group from the at least two local groups.  (Yekhanin [0004] and [0136] discloses ‘the cross-zone parity provides cross-zone reconstruction of a portion of the data chunk’, thus Yekhanin has a reconstruction component that accesses a parity segment that computes a parity of a plurality of zones, thus is at least one parity fragment of the overlapped local construction codes and recovers lost data chucks from the cross-zone parity. )

Regarding claim 16, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the overlapped local reconstruction codes are generated based on a horizontal placement operation or an interlaced placement operation.  ( (Yekhanin [0071] discloses a zone computing in a horizontal direction (i.e. using a horizontal placement operation) that includes a plurality of parities (parity fragments) in the zone computed in the horizontal direction, thus represents a overlapped local reconstruction codes generated based on a horizontal placement operation.)

Regarding claim 17, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the first local group supports a primary- local-group type recovery (Examiner notes that the instant application does not contain and explicit definition of a “local group”.  Consistent with paragraphs [0031] and [0033] of the instant application, zones having data fragments and parity fragments define local groups, thus a local group is a collection of data fragments and parity fragments (for example a local group may consist of k/z data fragments and n parity fragments where k is the total number of data fragments, z is the total number of zones, and n is the number of parity fragments per local group) and is the equivalent to a zone.  Examiner interprets a primary local-group to be a first local-group that may aid recovery.  Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments, where zone 340 is an example of a primary-local-group type recovery.)
and the second local group supports a second-local-group type 5recovery.  (Yekhanin Fig. 3 and supporting [0122] discloses three zones containing data and parity fragments, where zone 350 is an example of a secondary-local-group type recovery.)

Regarding claim 18, Yekhanin teaches all of the limitations of claim 15 above.  
The remainder of claim 18 recites limitations described in claim 7 and thus are rejected based on the teaching and rationale of claim 7 above.
 
Regarding claim 19, Yekhanin teaches all of the limitations of claim 15 above.  Yekhanin further teaches wherein the at least one unavailable data fragment 10is recovered from the overlapped local reconstruction codes in interlaced placement, (Examiner notes that consistent with paragraph [0029] of the instant application, as claimed, an interlaced placement zone used to recover unavailable data may be a zone that includes placing parity fragments in zones different from one of its source data fragments.    Examiner further notes applicant does not claim ‘an interlaced placement strategy that includes placing parity fragments in zones, different from all its source data fragments’.   Yekhanin [0072] discloses a selected erasure coding scheme ‘computing in the horizontal direction an inter-zone parity from the one or more zone data-fragments in each of the plurality of zones’, thus discloses a zone (for example zone 2) with parity computed from data segments from another zone (for example zone 1) different from the zone (zone 2). ).

wherein the overlapped reconstruction codes are recoverable from a failure comprising an unavailable zone and at least one additional unavailable fragment.  (Yekhanin [0048] discloses in scenarios where an entire zone files, the cross-zone redundancy may be invoked to recover the failed zone in disaster mode and even in disaster mode, additional storage nodes failures in any remaining node may still be reconstructed within the zone.  Yekhanin may use the row redundancies (1428B) within any row to recover any failed single data segments within the row, and may use the vertical parities computed in the X+Z zones of figures 14 (i.e. zone 1430)  once any missing data segments have been recovered using row parities. See Yekhanin, Fig. 14B and supporting paras [0148] and [0149])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yekhanin in view of Corbett (Corbett US 7,346,831))

Regarding claim 8,  Yekhanin teaches all of the limitations of claim 1 above.  Yekhanin further teaches wherein the overlapped local reconstruction codes further include a plurality of global parity fragments, (Examiner notes that the instant application does not contain an explicit definition of a global parity fragment and under broadest reasonable interpretation the Examiner has interpreted a global parity fragment to be a parity that is computed based on a plurality of data items within a single Zone.   Thus, Yekhanin Fig. 14B discloses six global parity fragments as shown in the 6 fragments 1418B and 1428B. ) However, Yekhanin does not explicitly teach further discloses wherein recovering the at least one unavailable data fragment comprises at least reassigning at least two of the global parity fragments to the same zone.  
Corbett, of a similar field of endeavor, further discloses wherein recovering the at least one unavailable data fragment comprises at least reassigning at least two of the global parity fragments to the same zone.  (Corbett, Fig. 2 that discloses that originally data and parity may be distributed to each of the disks.  Thus for example The data of sub-zone 1 of Yekhanin may be on Disk 0 as shown in Fig 2 of Corbett.   Similarly, the data of sub-zone 2 of Yekhanin Fig. 14B may reside on Disk 1 of Corbett  and the data of sub-zone 3 of Yekhanin Fig. 14B may reside on Disk 2 of Corbett.    Corbett, column 12, lines 52-64 discloses that to facilitate greater recovery all of the parity data may be moved to a single disk.   See also Corbett, Fig. 7 and supporting paras column 13, line 18 through lines 44) where a row such row 1 of Corbett is equivalent to a zone of Yekhanin and the parity data is reassigned from fragments on the disk that the parity represents to another block on a separate disk within the zone.   Examiner notes that Corbett refers to rows as parity sets.  Thus a plurality of Parity blocks (such as the parity blocks in 1418B of Yekhanin Fig. 14B) are moved (reassigned) within the zone from disks containing both parity and data to a separate disk within the zone that only contains parity).
	Yekhanin and Corbett are in a similar field of endeavor as both relate to protecting data within a storage system using parity.  Thus it would have been obvious before the effectively filed data of the claimed invention to reassign a plurality of parity fragments from separate disks into a single disk for the zone.   Thus, combining prior art elements (distributing data and parity on a single disk, and moving the parity to a separate disk) according to known methods as defined by Corbett to yield predictable results of greater recoverability.   One would be motivated to do so in order to (Corbett), column 6, lines 7-12) be able to recover from two failed disks in the system from the parity data on the separate disks since there would be parity data for each of the failed data segments in the separate parity disk. Having the data within a single disk originally enables a faster recovery of a single failed data segment within the disk using local data.  Moving the data to a separate disks slows the recovery rate but improves the probability of a recovering from 2 failed disks, thus one would be motivated to move the parity data upon a single failure, since a single failure may indicate the disk is beginning to fail and another failure is eminent.

Regarding claim 20, Yekhanin teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations described in claim 8 and thus are rejected based on the teachings and rationale as described in claim 8 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138